MEMORANDUM **
Agustín Renteria Palacios and Cipriana Valladares Rojas, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“IJ”) order denying their applications for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
Even construed liberally, petitioners’ pro se brief does not challenge the IJ’s determination that Valladares Rojas lacked good moral character. Accordingly, petitioners have waived the good moral character issue. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
We lack jurisdiction to review the IJ’s discretionary hardship determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir.2003).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.